Mathews, J.

delivered the opinion of the court.
In this case the insolvent prayed a meeting of his creditors for the purpose of obtaining a respite. They were regularly convoked, and a sufficient number having met to form a *39concurso, a statement of the affairs of the petitioner was laid before them in the usual form. They then proceeded to reject his application for indulgence by respite — immediately took up the matter as a cessio bonorum of property, under the provisions of the 3065f/i article of the Louisiana Code without further notice to the other creditors, proceeded to appoint syndics, and voted to have the property absolutely sold for cash.
In this stage of the proceedings, some of the creditors who had not attended the meeting, intervened and claimed to have the former proceedings annulled, so far as they went to appoint syndics, and order a sale of the insolvent’s estate for cash; and moved to have a new meeting of the creditors ordered for the purpose of having syndics appointed, &c. and of fixing terms of sale for the whole property of the insolvent.
The court below overruled this motion, and ordered the proceedings in the concurso to be homologated, and from this decision the intervenors appealed. The correctness or incorrectness of the decision of the District Court depends solely on a just interpretation of the article of the code above cited, which is expressed in the following terms: “When the creditors refuse a respite, the cession of property ensues, and the proceedings continue as if the cession had been offered in the first instance.” In the present case it does not appear that the creditors deliberated in assembly on the prayer of the insolvent for a respite; but each of them on his arrival at the place of meeting, took the oath prescribed, and expressed his will by voting against a respite. If the result of these votes combined, or the legal conclusion from such combination as to the effect which it necessarily produced in granting or refusing the respite, required the homologation of the proceedings had before the notary, in the court which ordered the meeting, in either event of according or refusing the respite, we should be of opinion that all the steps subsequentlv taken by the concurso before such homologation, were ■ / J -II i ,1 7, . . 7-17 irregular and illegal, and ought to be set aside and a new meeting ordered to take into consideration the affairs of the insolvent as in case of an ordinary cessio bonorum.. The *40prayer for indulgence on the part of the debtor, and acquiescence in it by a legal majority of his creditors, forms the contract of a respite, which is required to be homologated in order to have effect. See Louisiana Code, art. 3058.
But when the debtor fails in the object of his petition, in consequence of a refusal of his creditors to grant the respite, and ipso facto a cession of his property ensues, the law does not require a homologation of this refusal; but orders the proceedings to continue as if the cession had been offered in the first instance. Now if these proceedings were to be arrested by time, taken for the homologation of the refusal to respite, it would not be a continuance of the same proceedings, but a commencement of measures on a different subject and under a new order of the court. According to the presumption that considers all persons equally acquainted with the rules by which their rights are controlled, or the principle which allows none to plead ignorance of the laws, the present intervenors have no just grounds of complaint for the injury alleged by them, as a consequence of their inattention to the proceedings of the assembly of creditors made in relation to the affairs of the debtor, after refusing to grant the respite; and continued it as if a cession of property had been made in the first instance.
It is, therefore, ordered, adjudged and decreed, that the judgment of the District Court be affirmed, with costs.